NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-1170-16T4

GODWIN OKEKE,

        Plaintiff-Appellant,

v.

COOLIDGE PROPERTIES, LLC,
and DANTE MANAGEMENT,

        Defendants-Respondents,

and

TOWNSHIP OF IRVINGTON,

        Defendant.


              Argued May 15, 2018 - Decided June 13, 2018

              Before Judges Hoffman and Mayer.

              On appeal from Superior Court of New Jersey,
              Law Division, Essex County, Docket No.
              L-1299-13.

              Charles C.      Chikezie    argued    the   cause    for
              appellant.

              Danielle M. DeGeorgio argued the cause for
              respondents (Faust Goetz Schenker & Blee, LLP,
              attorneys; Danielle M. DeGeorgio, on the
              brief).
PER CURIAM

     Plaintiff Godwin Okeke appeals from an August 9, 2016 order

denying his motion to reinstate his complaint and granting a cross-

motion filed by defendants Coolidge Properties, LLC (Coolidge) and

Dante Management (Dante) dismissing the complaint with prejudice.

Plaintiff also appeals from an October 5, 2016 order denying his

motion for reconsideration.    We affirm.

     The facts relevant to plaintiff's personal injury action are

undisputed.   On February 14, 2011, plaintiff slipped and fell on

snow or ice on a sidewalk adjacent to his apartment building.              As

a   result,   plaintiff   suffered       a   bimalleolar   ankle   fracture

requiring surgery.    In February 2011, the apartment building was

owned by Coolidge and managed by Dante.1          Charles Holthausen, Sr.

(Charles Sr.) was the superintendent and maintenance person in

charge of snow and ice removal at the apartment building in

February 2011.

     Plaintiff filed a personal injury complaint on February 14,

2013.   In August 2013, plaintiff's complaint was dismissed without

prejudice for lack of prosecution.           Dante was not served with the



1
   Coolidge sold the apartment building prior to the filing of
plaintiff's complaint.     Dante sold its interest related to
management of the apartment building sometime in 2011.



                                     2                              A-1170-16T4
complaint until June 2014 and Coolidge was not served with the

complaint until July 2014.2

      Because plaintiff's complaint was still dismissed in 2014,

defendants were unable to file answers.                On January 31, 2015,

Charles Sr. died.     Defendants contend Charles Sr. was the person

with knowledge regarding snow and ice removal at the apartment

building on the date of plaintiff's fall.                 Plaintiff took no

further action to pursue his case until June 9, 2015, when he

filed a motion to restore his complaint to the active trial

calendar.

      On June 26, 2015, the motion judge heard argument on the

motion to restore the complaint.            Plaintiff claimed events in his

personal    life   "prohibited    him   from    discussing   the       [case]    or

contacting his attorney."        In opposition to the motion, defendants

argued that plaintiff's twenty-eight month delay in prosecuting

his   claims   prejudiced   their       ability   to    present    a    defense.

Defendants explained that since plaintiff's fall in 2011, the

building was sold, the management company ceased to exist, the

sidewalks were replaced, and they were unsure whether Charles Sr.

was still alive.




2
   The record does not indicate whether defendant Township of
Irvington was ever served with the complaint.

                                        3                                 A-1170-16T4
      The judge denied plaintiff's motion to restore his complaint.

However, the judge agreed to reinstate the complaint for a sixty-

day period "for the limited purpose of allowing discovery by the

parties on the issue of whether or not there is actual prejudice

to the defendant[s]."

      On August 14, 2015, defendants moved to dismiss the complaint

with prejudice, arguing the death of Charles Sr. and plaintiff's

inexcusable delay in prosecuting his claims resulted in actual

prejudice to their ability to defend the matter.               On September 4,

2015, the same motion judge heard argument on defendants' motion.3

The   judge   denied      defendants'       motion    based    on   plaintiff's

contention that Charles Holthausen, Jr. (Charles Jr.), the son of

Charles   Sr.,   worked    for   defendants     and    might   have   knowledge

relevant to plaintiff's case.

      The parties then deposed Charles Jr. regarding plaintiff's

fall on February 14, 2011.       According to his deposition testimony,

Charles Jr. occasionally helped his father with duties related to

the property, including snow removal and salting. However, Charles

Jr. testified he was not responsible for snow and ice removal at




3
    On that date, the judge issued another dismissal notice,
advising plaintiff that on November 3, 2015, the matter would
again be dismissed without prejudice for lack of prosecution.

                                        4                               A-1170-16T4
the property in February 2011.           In addition, Charles Jr. had no

recollection of any snow removal activities on February 14, 2011.

     Because plaintiff failed to file a motion to restore his

complaint, on November 6, 2015, the trial court dismissed the

complaint for lack of prosecution.         Seven months later, plaintiff

filed a motion to reinstate his complaint and defendants filed a

cross-motion to dismiss the complaint with prejudice.

     The   motion   judge   denied   plaintiff's    motion   and   granted

defendants' cross-motion on August 9, 2016.             The judge found

Charles Jr. was not the building superintendent in February 2011,

was not responsible for snow removal at the apartment building in

2011, and had no recollection of the snow storm on February 14,

2011.   Based on the death of Charles Sr., the judge concluded

defendants suffered actual prejudice due to plaintiff's delay in

reinstating the complaint.

     The judge also determined plaintiff failed to demonstrate

good cause in restoring the matter.           In attempting to show good

cause, plaintiff explained he lost his job as a result of his

injuries and was homeless until August 2014.          Plaintiff asserted

he was unable to deal with his lawsuit due to the pain attributable

to his February 2011 injury. The motion judge rejected plaintiff's

explanations, stating



                                     5                             A-1170-16T4
             [t]here has been absolutely no explanation,
             despite the hardships in the plaintiff's life
             that the [c]ourt will assume existed during
             that time period.    That doesn't provide any
             explanation for why the plaintiff didn't reach
             out to his attorney, keep him apprised of
             where he is, give his attorney some means to
             communicate with him, so that if there had to
             be discovery, it could be completed.

             It has to be kept in mind here that the person
             who delayed was the person who brought the
             lawsuit. . . . [P]laintiff basically abandoned
             his lawsuit until such time as it was more
             convenient for him to get in touch with
             plaintiff's [c]ounsel and seek to pursue the
             litigation a bit further.

      Plaintiff moved for reconsideration of the August 9, 2016

order.     The judge denied the motion on October 5, 2016, concluding

plaintiff failed to present any facts, evidence, or controlling

law   overlooked      by   the    court.        In     denying    the    motion      for

reconsideration, the judge stated "thinking that the [j]udge [was]

wrong is not a grounds for a motion for reconsideration."

      On    appeal,   plaintiff     argues       the    motion    judge      erred    in

dismissing his complaint with prejudice and denying his motion for

reconsideration because he satisfied the good cause standard for

reinstatement of his pleading.

      We review "an order denying reinstatement of a complaint

dismissed    for   lack    of    prosecution      .    .   .   under    an   abuse    of

discretion standard."            Baskett v. Kwokleung Cheung, 422 N.J.

Super. 377, 382 (App. Div. 2011).              We "decline[] to interfere with

                                           6                                   A-1170-16T4
[such] matter of discretion unless it appears that an injustice

has been done."     St. James AME Dev. Corp. v. City of Jersey City,

403 N.J. Super. 480, 484 (App. Div. 2008) (alteration in original)

(quoting Cooper v. Consol. Rail Corp., 391 N.J. Super. 17, 23

(App. Div. 2007)).

       Rule 1:13-7(a) provides for reinstatement of a dismissed

complaint upon the filing of a motion, which shall be granted on

good cause shown if the motion for reinstatement is filed within

ninety days of the order of dismissal.4            In applying Rule 1:13-7,

"courts have been consistent in following prior case law                      by

engrafting an 'absence of prejudice to the defendant' standard

onto the 'good cause' standard."            Pressler & Verniero, Current

N.J. Court Rules, cmt. 1.2 on R. 1:13-7 (2018).

       "[A]bsent a finding of fault by the plaintiff and prejudice

to the defendant," motions to reinstate a complaint dismissed for

lack   of   prosecution   should   be     viewed    liberally.      Ghandi    v.

Cespedes,    390   N.J.   Super.   193,    197     (App.   Div.   2007).      In

considering the prejudice to a defendant in reviewing a motion to

reinstate pursuant to Rule 1:13-7, "[t]he key determinate . . .

is whether 'specific or demonstrable prejudice' was inflicted upon


4
   The judge applied the more liberal "good cause" standard of
Rule 1:13-7(a) despite the passage of more than ninety days from
the order of dismissal (November 6, 2015) until plaintiff filed a
motion to restore his complaint (June 9, 2016).

                                     7                                 A-1170-16T4
the defendant. . . . To that end, '[t]he principal concern in

determining prejudice is impairment of the defendant's ability to

present a defense on the merits.'"        Stanley v. Great Gorge Country

Club, 353 N.J. Super. 475, 490 (Law Div. 2002) (fourth alteration

in original) (quoting State v. One 1986 Subaru, 120 N.J. 310, 315

(1990)).     "[T]he prejudice alleged must be concrete and not

hypothetical."    Ibid.; see also Moschou v. DeRosa, 192 N.J. Super.

463, 467 (App. Div. 1984).

      Here, plaintiff, not his attorney, caused the inordinate

delay in prosecuting this matter, resulting in concrete prejudice

to defendants.    The prejudice included the following: the death

of defendants' key witness in 2015; the sale of the property in

2011; the replacement of the sidewalks in 2011, and the cessation

of   operations   by   the   management    company   in   or   about     2011.

Consequently, defendants were denied an opportunity to defend in

this case.

      We reject plaintiff's argument that the pain associated with

his 2011 injury satisfied good cause favoring reinstatement of the

complaint.   Rule 1:13-7 prompts litigants to take action or risk

dismissal of a complaint.       Plaintiff was advised twice that he

needed to take action regarding his complaint or face dismissal

of his claims.    If plaintiff had contacted his attorney, counsel

would have taken action to pursue plaintiff's claims.             However,

                                    8                                  A-1170-16T4
plaintiff elected not to contact his counsel for nearly two years

after filing his complaint.

   Nor do we find merit in plaintiff's argument that the testimony

of Charles Jr. supports his claims.         Having reviewed the record,

we agree that Charles Jr. had no responsibility to remove the snow

or ice and had no specific recollection of any snow event preceding

the incident.     Moreover, since the property was sold in 2011,

defendants no longer have access to records or documents evidencing

maintenance,    repairs,    or   snow   removal   in   2011.   Plaintiff's

inexplicable delay in prosecuting his case caused defendants to

lose any opportunity to defend against his claims.

     We review reconsideration motions for abuse of discretion.

Cumming v. Bahr, 295 N.J. Super. 374, 389 (App. Div. 1996).            Rule

4:49-2 provides that a party may file a motion for reconsideration

seeking to alter or amend a judgment or order, as long as the

motion "state[s] with specificity the basis on which it is made,

including a statement of the matters or controlling decisions

which counsel believes the court has overlooked or as to which it

has erred."    R. 4:49-2.

   We find no abuse of discretion in the judge's denial of

reconsideration. Plaintiff failed to present any facts or evidence

overlooked by the court in the first instance.

   Affirmed.

                                        9                          A-1170-16T4